DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,168,042 has been reviewed and is accepted. The terminal disclaimer has been recorded. 

Drawings
	The drawings filed on 10/18/2021 are accepted by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on 06/08/2022.
The application has been amended as follows: 
CLAIM 17
	A method of selectively hydrogenating an acetylenic hydrocarbon in the presence of isoprene, the method comprising:
(a)	obtaining a hydrocarbon mixture comprising (i) an acetylenic hydrocarbon, (ii) isoprene, (iii) butadiene and (iv) greater than 10 wt. % cyclopentadiene; and
(b)	contacting the hydrocarbon mixture and hydrogen (H2) with a hydrogenation catalyst comprising platinum under reaction conditions that are more selective to hydrogenation of the acetylenic hydrocarbon than the isoprene to produce an effluent comprising a hydrogenated compound.

CLAIM 18
The method of claim 17, wherein the hydrogenation catalyst further comprises nickel, palladium, an alloy of nickel, palladium or platinum, or a combination thereof 

CLAIM 21: Canceled. 

Claim 24
The method of claim 17, wherein an amount of cyclopentadiene in the hydrocarbon mixture is [[5]] from greater than 10 wt. % to 25 wt. %.

CLAIMS 25-26: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or makes obvious the claimed method of selectively hydrogenating acetylene in a hydrocarbon mixture comprising an acetylenic hydrocarbon, isoprene, butadiene, and cyclopentadiene, where the content of cyclopentadiene in the hydrocarbon mixture is greater than 10 wt.% and the hydrogenation catalyst comprises platinum.  
Martino et al. (US Pat. 3,922,318, cited in IDS dated 10/18/2021) is considered the closest prior art to the claimed invention. Martino is directed to a process for selectively hydrogenating acetylenic impurities in a hydrocarbon mixture, e.g., a C4 and/or C5 cut, comprising acetylenic impurities, isoprene, butadiene, and cyclopentadiene, wherein the cyclopentadiene content in the hydrocarbon mixture ranges from 1 to 40 wt% (Abstract; col. 1, lines 21-32 and 62-65). Martino discloses that the presence of cyclopentadiene in the feed charge results in far higher selectivities and that this effect is particularly significant with catalyst containing non-noble metals (col. 1, lines 21-25). However, Martino notes that said effect is insignificant with noble metals (col 1, lines 23-24), and the reference does not teach or suggest using a catalyst comprising platinum. It is noted that Martino does disclose an example where the selective hydrogenation is conducted with palladium, which is regarded as a noble metal (col. 3, lines 30-40; Example 5). However, said example appears to be provided only to support the Martino’s disclosure that the useful catalysts for its invention include non-noble metals (col. 2, lines 9-11; col. 3, lines 30-40), and thus the reference is considered to teach away from the use of noble metals including platinum. 
Nettesheim et al. (US Pat. 3,541,178, cited in IDS dated 10/18/20121) teach a process for selectively hydrogenating an acetylenic hydrocarbon in a hydrocarbon mixture comprising hydrocarbon having 4 or 5 atoms in the presence of a hydrogenation catalyst containing a noble metal (Abstract; col. 1, lines 29-34 and 58-68; col. 2, lines 53-55). Although Nettesheim only discloses examples utilizing C4 fractions as feedstock, the reference notes that “corresponding tests with an isoprene containing hydrocarbon mixture” were effectively conducted with the loss of isoprene being relatively very low, e.g., 1.1% and 0.7 (col. 3, 61-65; Examples 1-3), which suggests that the Nettesheim process is operable with C5 fractions as well. However, Nettesheim does not teach or suggest that the hydrocarbon mixture may comprise (i) an acetylenic hydrocarbon, (ii) isoprene, (iii) butadiene, and (iv) greater than 10 wt% cyclopentadiene. Nettesheim suggests that the hydrocarbon mixture is obtained from the pyrolysis of hydrocarbon (col. 1, lines 29-34), and it is known in the art that a C5 cut from cracking may contain cyclopentadiene in various amounts ranging from about 2-11 wt%, as evidenced by Asaka (US Pat. 3,436,437, see Table 1 on col. 3 and 4). Even if Nettesheim is considered to suggest using a mixture of a C4 cut and a C5 cut obtained from pyrolysis/cracking processes, there is not enough teaching or suggestion which would have made it obvious for one skilled in the art to particularly use a hydrocarbon mixture containing a relatively large amount of cyclopentadiene, e.g., > 10 wt%, given that C4 cuts would contain essential no cyclopentadiene which is a C5 hydrocarbon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772           

/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772